DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9-13 recites the limitation "IHS".  There is insufficient antecedent basis for this limitation in the claim.  The examiner notes the claim upon which these claims depends states “An information handling system” but does not include the acronym IHS.  Were claim 7 to read “An information handling system (IHS)” this would provide adequate basis for this limitation.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 7, 14, 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Boyd et al PN 2019/0102535.
In regards to claims 1, 7, 14:  Boyd et al teaches a coordinated initialization system (figure 2), comprising: a computing system (figure 2, 7, 8); a first initialization 
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4, 8-10, 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boyd et al PN 2019/0102535 in view of Xiao PN 2018/0074828.
In regards to claims 2, 8, 15:  Boyd et al teaches the initialization subsystems are drivers but such as interface drivers, middleware drivers and device drivers which control actors. Boyd et al gives examples of interrupt actor, memory actor, timer actor, CPU actor, and channel actor.  Boyd et al does not state the actors can include a BIOS subsystem.  Such as a CPU executing a bios.  Xiao teaches figure 5 a baseboard management controller BMC 540 communicating to a central processing unit CPU 510 through a platform controller hub PCH. the CPU is executing a BIOS PARA [0031] “When the mainboard is booting, the CPU 510 may read the BIOS program in the BIOS module 530 and operate it through the PCH 520.”  It would have been obvious to have one of the actors be an executing BIOS because this sets up the basic input output.
In regards to claims 3, 9, 16:  Xiao teaches a system control processor (platform controller hub 520).
In regards to claims 4, 10, 17:  Xiao teaches the managing device being a baseboard management controller (540).
Claims 5, 11, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boyd et al PN 2019/0102535 in view of Xiao PN 2018/0074828 as applied to claim 2 above, and further in view of Noguchi PN 2005/0220025.
In regards to claims 5, 11, 18:  Boyd teaches the causing the first initialization subsystem to pause by delaying the response to the first initialization subsystem (Para [0007]) the first initialization subsystem operations until the second initialization operation has been performed.  Boyd mentions serial communication such as USB and SATA but does not state the device manager communicates to the actors/device drivers via a serial bus.  Xiao states the BMC communicates to the devices via an SPI bus which is serial.  Boyd et al delays by not sending a response as opposed to sending an Xoff or Xon command.  Noguchi teaches prior art systems using Xon/Xoff transmitting, to a subsystem via a serial connection, an XOFF command that is configured to cause the subsystem to pause the transmission Para [0006] “XON/XOFF system: A flow control device on a receiving side notifies XON (transmission start) or XOFF (transmission stop) to a flow control device on a transmitting side. A flow control device on the transmitting side starts/stops transmitting data based on the notification.”  first subsystem operations such that the first operation is not performed by the first subsystem stop transmission); Boyd et al receiving, from the second initialization subsystem, third initialization progress (is it ready yet?) information (yes/no) associated with the second initialization subsystem operations performed by the second initialization subsystem; determine that the third initialization progress information identifies that the second initialization operation has been performed by the second initialization subsystem (it has cleared); Boyd et al stops delaying the response. Noguchi teaches and transmitting, an Xon command when it is ready to resume.
Claims 6, 12, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boyd et al PN 2019/0102535 in view of Le et al PN 6,145089.
In regards to claims 6, 12, 19:  Boyd et al teaches multiple levels of dependencies Boyd et al does not teach determine that the fourth initialization operation has not been performed by the second initialization subsystem for a time period subsequent to causing the first initialization subsystem to pause the third initialization subsystem operations; and perform, in response to determining that the fourth initialization operation has not been performed by the second initialization subsystem for the time period, a second initialization subsystem failure operation.  Le et al  teaches Column 5 lines 54-67 “The service managers 540, 545, 550 further mark a service as down and perform a failure procedure for the service, if the service is not available. For one embodiment, these processes are performed asynchronously. This is described in more detail below with respect to FIG. 7.” And states in regards to figure s if a “process fails, either on time-out or as a result of an abort command” thus also teaching a time period.  It would have been obvious to include a watchdog timer and failure procedure if a service/actor fails to initialize in time because this would have prevented hanging on boot due to initialization errors.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL R MYERS whose telephone number is (571)272-3639. The examiner can normally be reached M-F telework W arrive 7-8 leave 4-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbaszadeh Jaweed can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Paul R. MYERS/            Primary Examiner, Art Unit 2187